



Exhibit 10.19
THE KRAFT HEINZ COMPANY
OMNIBUS INCENTIVE PLAN
FORM OF PERFORMANCE SHARE AWARD NOTICE


Unless defined in this award notice (together with all exhibits and appendices
attached thereto, this “Award Notice”), capitalized terms will have the same
meanings ascribed to them in The Kraft Heinz Company Performance Share Award
Agreement, which is included as Exhibit A (the “Award Agreement” or “Agreement”)
and The Kraft Heinz Company 2016 Omnibus Incentive Plan (the “Omnibus Plan”), as
may be amended from time to time (the “Plan”).
Subject to your acceptance of this Award Notice, you are hereby being granted an
award of Performance Share Units (the “PSUs”) as of the Grant Date set forth
below (the “Grant Date”). Each PSU is a bookkeeping entry representing the right
to receive one (1) share of The Kraft Heinz Company’s (the “Company”) common
stock on the following terms and subject to the provisions of the Omnibus Plan,
which are incorporated herein by reference. In the event of a conflict between
the provisions of the Omnibus Plan and this Award Notice, the provisions of the
Omnibus Plan will govern.
Number of PSUs:        
Grant Date:             
Vesting Date:             
Performance Period:     
Performance Target/Payout:        





--------------------------------------------------------------------------------





Termination Without Cause, death and Disability:     
Dividends:     
Acknowledgments
By signing this Award Notice, you agree that the PSUs are granted under and
governed by the terms and conditions of this Award Notice (including, without
limitation, the terms and conditions set forth on Exhibit A, the Restrictive
Covenants Agreement attached as Exhibit B and the terms and conditions set forth
on Appendix I) and the Omnibus Plan.





--------------------------------------------------------------------------------





EXHIBIT A
THE KRAFT HEINZ COMPANY
PERFORMANCE SHARE AWARD AGREEMENT
1.
Grant of Performance Share Award.

(a)
Performance Share Award. In consideration of your agreement to provide services
to The Kraft Heinz Company, a corporation organized under the laws of Delaware
(the “Company”), or any of its Affiliates, and, as applicable, in consideration
for your agreement to the non-competition and non-solicitation covenants
provided in the attached Exhibit B, and for other good and valuable
consideration, the Company hereby grants as of the date set forth in the
Performance Share Award Notice (referred to as the “Notice”) to you a
Performance Share Award in the form of Performance Share Units (the “PSUs”) with
respect to the Performance Period set forth in the Notice, subject to the terms
and provisions of the Notice, this Performance Share Award Agreement, including
any appendices (this “Agreement”), and the Company’s 2016 Omnibus Incentive
Plan, as amended from time to time (the “Omnibus Plan”). Unless and until the
Performance Share Award becomes payable in the manner set forth in Section 3
hereof, you shall have no right to payment of the Performance Share Award. Prior
to payment of the Performance Share Award, the Performance Share Award shall
represent an unsecured obligation of the Company, payable (if at all) from the
general assets of the Company.

(b)    Omnibus Plan.
(i)
Incorporation of Terms and Conditions. The Performance Share Award and this
Agreement are subject to the terms and conditions of the Omnibus Plan, which are
incorporated herein by reference. In the event of any inconsistency between the
Omnibus Plan and this Agreement, the terms of the Omnibus Plan shall control.

(ii)
Performance Targets. The Committee, in its sole discretion, shall have the
authority to determine, establish and adjust Performance Periods, establish the
applicable Performance Targets, adjust the applicable Performance Targets and
certify the attainment of Performance Targets.

2.
Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Omnibus Plan and the Notice. The
following terms shall have the meanings specified below, unless the context
clearly indicates otherwise. The singular pronoun shall include the plural where
the context so indicates.

(a)
"Disability” means (i) a physical or mental condition entitling you to benefits
under the long-term disability policy of the Company covering you or (ii) in the
absence of any such policy, a physical or mental condition rendering you unable
to perform your duties for the Company or any of its Subsidiaries






--------------------------------------------------------------------------------





or Affiliates for a period of six (6) consecutive months or longer; provided
that if you are a party to an Employment Agreement at the time of termination of
your Service and such Employment Agreement contains a different definition of
“disability” (or any derivation thereof), the definition in such Employment
Agreement shall control for purposes of this Agreement.
(b)
“Employment Agreement” means an individual written employment agreement between
you and the Company or any of its Affiliates, including an offer letter.

(c)
“Performance Share Award Share Payout” means an amount equal to the Payout or
other calculation included in the Notice or Employment Agreement.

(d)
“Performance Share Award Target” shall mean the target number of Shares subject
to this Performance Share Award set forth in the Notice or Employment Agreement.

(e)
“Retirement” means a termination of Service by you on or following the earlier
to occur between (a) (i) your 60th birthday and (ii) your completion of five (5)
years of Service with the Company, its Subsidiaries or its Affiliates, and (b)
(i) your 55th birthday and (ii) your completion of ten (10) years of Service
with the Company, its Subsidiaries or its Affiliates.

(f)
“Without Cause” means (i) a termination of your Service by the Company or its
Subsidiaries or Affiliates other than for Cause (as defined in the Omnibus Plan)
and other than due to your death, Disability or Retirement or (ii) (A) if you
are a party to an Employment Agreement, (B) such Employment Agreement is in
effect upon the date of your termination of Service and (C) such Employment
Agreement defines “Good Reason”, then “Without Cause” shall also include
resignation of your Service for “Good Reason” in accordance with such Employment
Agreement.

3.
Payment.

(a)
Form and Time of Payment.

(i)
Vesting. The Performance Share Award will vest on the “Vesting Date” set forth
in the Notice subject to your continued Service with the Company or one of its
Subsidiaries, except as otherwise set forth in the Omnibus Plan or this
Agreement. Prior to the vesting and settlement of the Performance Share Award,
you will not have any rights of a shareholder with respect to the Performance
Share Award or the Shares subject thereto. No Shares will be delivered pursuant
to the vesting of the Performance Share Award unless (i) you have complied with
your obligations under this Agreement and the Omnibus Plan and (ii) the vesting
of the Performance Share Award and the delivery of such Shares complies with
applicable law. Until such time as the Shares are delivered to you (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), you will have no right to vote or receive
dividends or any other rights as a shareholder with respect to such Shares,
notwithstanding the vesting of the Performance Share Award.

(ii)
Performance Share Award Payment. Subject to the terms of the Omnibus Plan and
this Agreement, any Performance Share Award that becomes payable shall be made
in whole Shares, which shall be issued in book-entry form, registered in your
name. In the event the






--------------------------------------------------------------------------------





Performance Share Award Share Payout is to be made in Shares results in less
than a whole number of Shares, the Performance Share Award Share Payout shall be
rounded up or down to the next whole Share (no fractional Shares shall be issued
in payment of a Performance Share Award). Any Shares issued in respect of a
Performance Share Award Share Payout shall be issued pursuant to the terms and
conditions of the Omnibus Plan and shall reduce the number of Shares available
for issuance thereunder.
(iii)
Dividends. Any cash dividend the Board declares with respect to the Shares
during the Performance Period shall be treated in accordance with the Notice.

(iv)
Payment Timing. Except as otherwise provided in Section 21 hereof or in the
Notice, as applicable, (A) the Performance Share Award payment shall be made as
soon as practicable following the Vesting Date, but in any event no later than
March 15 of the taxable year following such date and (B) a Performance Share
Award that becomes payable due to a termination Without Cause, or termination
due to your Retirement, death or Disability, shall be paid no later than 60 days
after the Vesting Date.

(v)
Payout Upon Termination. The Notice shall set forth the effect of termination
upon the Performance Share Award. If you are terminated Without Cause or due to
your resignation and, within the twelve (12) month period subsequent to such
termination of your Service, the Company determines that your Service could have
been terminated for Cause, subject to anything to the contrary that may be
contained in the Notice at the time of termination of your Service, your Service
will, at the election of the Company, be deemed to have been terminated for
Cause for purposes of this Agreement and the Omnibus Plan, effective as of the
date the events giving rise to Cause occurred and any consequences following
from a termination for Cause shall be retroactively applied (including your
obligation to repay gains that would not have been realized had your Service
been terminated for Cause).

(b)
Conditions to Payment of Performance Share Award. Notwithstanding any other
provision of this Agreement:

(i)
The Performance Share Award shall not become payable to you or your legal
representative unless and until you or your legal representative shall have
satisfied all applicable withholding obligations for Tax-Related Items (as
defined in Section 5 below), if any, in accordance with Section 5 hereof.

(ii)
The Company shall not be required to issue or deliver any Shares in payment of
the Performance Share Award prior to the fulfillment of all of the following
conditions: (A) the admission of the Shares to listing on all stock exchanges on
which the Shares are then listed, (B) the completion of any registration or
other qualification of the Shares under any state or federal law or under
rulings or regulations of the U.S. Securities and Exchange Commission (the
“Commission”) or other governmental regulatory body, which the Committee shall,
in its sole and absolute discretion, deem necessary and advisable, or if the
offering of the Shares is not






--------------------------------------------------------------------------------





so registered, a determination by the Company that the issuance of the Shares
would be exempt from any such registration or qualification requirements, (C)
the obtaining of any approval or other clearance from any state, federal or
foreign governmental agency that the Committee shall, in its absolute
discretion, determine to be necessary or advisable and (D) the lapse of any such
reasonable period of time following the date the Performance Share Award becomes
payable as the Committee may from time to time establish for reasons of
administrative convenience, subject to compliance with Section 409A of the Code.
(c)
Committee Discretion. Anything to the contrary in this Section 3
notwithstanding, the Committee may, in its sole discretion, provide for full or
partial payment of the Performance Share Award upon termination of your active
employment for any reason prior to the completion of a Performance Period to
which a Performance Share Award relates; provided that the Committee shall not
exercise such discretion if doing so would cause other Performance Share Awards
that are intended to qualify as Qualified Performance-Based Compensation not to
qualify.

4.
Withholding Taxes. Regardless of any action the Company or, if different, your
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
your participation in the Omnibus Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and may
exceed the amount, if any, actually withheld by the Company or the Employer.
Furthermore, you acknowledge that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Share Award, including, but not
limited to, the grant, vesting, or payment of this Performance Share Award or
the subsequent sale of Shares issued in payment of the Performance Share Award;
and (b) do not commit to and are under no obligation to structure the terms of
the grant of the Performance Share Award or any aspect of your participation in
the Omnibus Plan to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. If you are or become subject to Tax-Related
Items in more than one jurisdiction, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for (including report) Tax-Related Items in more than one jurisdiction.



The Company is authorized to satisfy the withholding for any or all Tax-Related
Items arising from the granting, vesting, or payment of the Performance Share
Award or sale of Shares issued pursuant to the Performance Share Award, as the
case may be, by deducting the number of Shares having an aggregate value equal
to the amount of Tax-Related Items withholding due from a Performance Share
Award Share Payout or otherwise becoming subject to current taxation. If the
Company satisfies the Tax-Related Items obligation by withholding a number of
Shares as described herein, for tax purposes, you shall be deemed to have been
issued the full number of Shares due to you at vesting, notwithstanding that a
number of Shares is held back solely for the purpose of such Tax-Related Items
withholding.





--------------------------------------------------------------------------------





The Company is also authorized to satisfy the actual Tax-Related Items
withholding arising from the granting, vesting or payment of this Performance
Share Award, the sale of Shares issued pursuant to the Performance Share Award
or hypothetical withholding tax amounts if you are covered under a Company tax
equalization policy, as the case may be, by the remittance of the required
amounts from any proceeds realized upon the open-market sale of the Shares
received in payment of the vested Performance Share Award by you. Such
open-market sale is on your behalf and at your direction pursuant to this
authorization.
Furthermore, the Company and/or the Employer are authorized to satisfy the
Tax-Related Items withholding arising from the granting, vesting, or payment of
this Performance Share Award, or sale of Shares issued pursuant to the
Performance Share Award, as the case may be, by withholding from your wages, or
other cash compensation paid to you by the Company and/or the Employer.
If you are subject to the short-swing profit rules of Section 16(b) of the Act,
the Participant may elect the form of withholding in advance of any Tax-Related
Items withholding event, and in the absence of the Participant’s election, the
Company shall deduct the number of Shares having an aggregate value equal to the
amount of Tax-Related Items withholding due from the Performance Share Award
Share Payout, or the Committee may determine that a particular method be used to
satisfy any Tax Related Items withholding.
Shares deducted from the payment of this Performance Share Award in satisfaction
of Tax-Related Items withholding shall be valued at the Fair Market Value of the
Shares received in payment of the vested Performance Share Award on the date as
of which the amount giving rise to the withholding requirement first became
includible in your gross income under applicable tax laws. The Company may
refuse to issue or deliver the Shares if you fail to comply with your
Tax-Related Items obligations. Depending on the withholding method, the Company
may withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates in your jurisdiction(s).
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold that cannot be
satisfied by the means previously described. If you are covered by a Company tax
equalization policy, you also agrees to pay to the Company any additional
hypothetical tax obligation calculated and paid under the terms and conditions
of such tax equalization policy.
5.
Nature of Grant. By participating in the Omnibus Plan and in exchange for
receiving the Performance Share Award, you acknowledge, understand and agree
that:

(a)
the Omnibus Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Omnibus Plan;






--------------------------------------------------------------------------------





(b)
the grant of the Performance Share Award is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Share Awards, or benefits in lieu of Performance Share
Awards, even if Performance Share Awards have been granted in the past;

(c)
all decisions with respect to future Performance Share Award grants, if any,
shall be at the sole discretion of the Board of Directors of the Company or the
Committee;

(d)
the Participant is voluntarily participating in the Omnibus Plan;

(e)
the Performance Share Award and any Shares subject to the Performance Share
Award are not part of or included in any calculation of severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company, the Employer, or any Affiliate;

(f)
the Performance Share Award grant shall not be interpreted to form or amend an
employment or service contract or relationship with the Company or any
Affiliate;

(g)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(h)
the Performance Share Award and the benefits evidenced by this Agreement do not
create any entitlement, not otherwise specifically determined by the Company in
its discretion, to have the Performance Share Award or any such benefits
transferred to, or assumed by, another company, or to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares; and

If you reside outside the U.S., the following additional provisions shall apply:
(i)
the Performance Share Award and the Shares subject to the Performance Share
Award, and the income from and value of same, are not intended to replace any
pension rights or compensation;

(j)
the Performance Share Award and the Shares subject to the Performance Share
Award are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and are
outside the scope of your employment or service contract, if any;

(k)
the Performance Share Award and the Shares subject to the Performance Share
Award are not part of normal compensation or salary from the Employer and in no
event should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer or any Affiliate of the Company;

(l)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Performance Share Award resulting from failure to reach Performance Goals
or termination of your employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of any employment laws in the country
where you reside or later found to be invalid), and in consideration of the
grant of the Performance Share Award to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company or the
Employer, waive your ability, if any, to






--------------------------------------------------------------------------------





bring any such claim, and release the Company and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Omnibus Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claims; and
(m)
neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Performance Share Award, any
Shares paid to you or any proceeds resulting from your sale of such Shares.

6.
Data Privacy. By participating in the Omnibus Plan and in exchange for receiving
the Performance Share Award, you hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this Agreement and any other Performance Share Award grant
materials by and among, as applicable, the Employer, the Company and its
Affiliates for the exclusive purpose of implementing, administering and managing
your receipt of the Performance Share Award.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Shares of stock
or directorships held in the Company, details of all Performance Share Awards or
any other entitlement to Shares of stock or equivalent benefits awarded,
canceled, exercised, vested, unvested or outstanding in your favor (“Data”), for
the exclusive purpose of implementing, administering and managing your
participation in the Omnibus Plan.
You understand that Data will be transferred to UBS Financial Services (“UBS”),
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Performance Share Award. You understand
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients' country (e.g., the United States) may have
different data privacy laws and protections than your country. If you reside
outside the United States, you understand that you may request a list with the
names and addresses of any potential recipients of the Data by contacting your
local human resources representative. You authorize the Company, UBS and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Performance Share
Award to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Performance Share Award. You understand that Data will
be held only as long as is necessary to implement, administer and manage your
receipt of the Performance Share Award. If you reside outside the United States,
you understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any





--------------------------------------------------------------------------------





necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. You understand, that refusal or withdrawal of consent may affect
your ability to participate in the Omnibus Plan. Further, you understand that
you are providing the consents herein on a purely voluntary basis.  If you do
not consent, or if you later seek to revoke your consent, your employment status
or Service will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant the Performance
Share Award or other Awards to you or administer or maintain such Awards. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
Upon request of the Company or the Employer, you agree to provide an executed
data privacy consent form (or any other agreements or consents that may be
required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Omnibus Plan in compliance with the data privacy laws
in your country of residence (or employment, if different), either now or in the
future. You understand and agree that you will be unable to participate in the
Omnibus Plan if you fail to provide any such consent or agreement requested by
the Company and/or the Employer.
7.
Nontransferability of Performance Share Award. The Performance Share Award or
the interests or rights therein may not be transferred in any manner other than
by will or by the laws of descent and distribution, and may not be assigned,
hypothecated or otherwise pledged and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, in violation of the provisions herein, the
Performance Share Award shall immediately become null and void and any rights to
receive a payment under the Performance Share Award shall be forfeited.

8.
Rights as Shareholder. Neither you nor any person claiming under or through you
shall have any of the rights or privileges of a shareholder of the Company in
respect of any Shares issuable hereunder unless and until certificates
representing such Shares (which may be in uncertificated form) will have been
issued and recorded on the books and records of the Company or its transfer
agents or registrars, and delivered to you (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
you shall have all the rights of a shareholder of the Company, including with
respect to the right to vote the Shares and the right to receive any cash or
Share dividends or other distributions paid to or made with respect to the
Shares.

9.
Repayment/Forfeiture. The Award shall be canceled and forfeited, if, without the
consent of the Company, while employed by or providing services to the Company
or any Subsidiary or after termination of such employment or service, you (i)
violate a non-competition, non-solicitation or non-disclosure covenant or
agreement, (ii) otherwise engage in activity that is in conflict with or adverse
to the interest of the Company or any Subsidiary, including fraud or conduct
contributing to any financial restatements or irregularities, as determined by
the Committee in its sole discretion. In addition, any payments or benefits you
may receive






--------------------------------------------------------------------------------





hereunder shall be subject to repayment or forfeiture as may be required to
comply with the requirements under the Securities Act, the Act, rules
promulgated by the Commission or any other applicable law, including the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which the Shares are listed or traded, as may be
in effect from time to time as well as any policy relating to the repayment or
forfeiture of compensation that the Company may adopt from time-to-time.
Further, if you receive any amount in excess of what you should have received
under the terms of the Performance Share Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then you shall be
required to promptly repay any such excess amount to the Company. Nothing in or
about this Agreement prohibits you from: (i) filing and, as provided for under
Section 21F of the Act, maintaining the confidentiality of a claim with the
Commission, (ii) providing the Commission with information that would otherwise
violate the non-disclosure restrictions in this Agreement, to the extent
permitted by Section 21F of the Act; (iii) cooperating, participating or
assisting in a Commission investigation or proceeding without notifying the
Company; or (iv) receiving a monetary award as set forth in Section 21F of the
Act. Furthermore, you are advised that you shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
any Confidential Information (as defined in Exhibit B) that constitutes a trade
secret to which the Defend Trade Secrets Act (18 U.S.C. Section 1833(b)) applies
that is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) in a
complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal.
10.
Restrictions on Resale. You hereby agree not to sell any Shares issued in
payment of the Performance Share Award at a time when applicable laws or Company
policies prohibit a sale. This restriction shall apply as long as your
employment continues and for such period of time after the termination of your
employment as the Company may specify.

11.
Language. If you have received this Agreement or any other document related to
the Omnibus Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

12.
Effect of a Change in Control. The treatment of a Performance Share Award upon a
Change in Control shall be governed by the Omnibus Plan, provided, however, that
to the extent that the Performance Share Award constitute Deferred Compensation,
settlement of any portion of the Performance Share Award that may vest in
connection with a Change in Control will occur within sixty (60) days following
the Vesting Date. In the event that there is a conflict between the terms of
this Agreement regarding the effect of a Change in Control on the Performance
Share Award and the terms of any Employment Agreement, the terms of this
Agreement will govern.

13.
Securities Laws and Clawback. By accepting a Performance Share Award, you
acknowledge that U.S. federal, state or foreign securities laws and/or the
Company’s policies regarding trading in its securities may limit or restrict
your right to buy or sell Shares, including, without limitation, sales of Shares
acquired in connection






--------------------------------------------------------------------------------





with the Performance Share Award. You agree to comply with such securities law
requirements and Company policies, as such laws and policies are amended from
time to time. You also acknowledge that the Performance Share Award may be
forfeited if you engage in activity that is in conflict with or adverse to the
interest of the Company or any Subsidiary, including fraud or conduct
contributing to any financial restatements or irregularities, as determined by
the Committee in its sole discretion or to the extent that you otherwise violate
any policy adopted by the Company relating to the recovery of compensation
granted, paid, delivered, awarded or otherwise provided to you by the Company as
such policy is in effect on the date of grant of the applicable Award or, to the
extent necessary to address the requirements of applicable law (including
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, as codified in Section 10D of the Act, Section 304 of the Sarbanes-Oxley
Act of 2002 or any other applicable law), as may be amended from time to time.
14.
Adjustments. The Performance Goals, as well as the manner in which the
Performance Share Award payment is calculated is subject to adjustment in the
Committee’s sole discretion in accordance with Section 10(b) of the Omnibus Plan
and the Notice. You shall be notified of such adjustment and such adjustment
shall be binding upon the Company and you.

15.
NO GUARANTEE OF CONTINUED EMPLOYMENT. YOU HEREBY ACKNOWLEDGE AND AGREE THAT THE
VESTING OF THE PERFORMANCE SHARE AWARD PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT IS EARNED ONLY IF THE PERFORMANCE GOALS ARE ATTAINED AND THE OTHER
TERMS AND CONDITIONS SET FORTH HEREIN ARE SATISFIED AND BY YOUR CONTINUED
EMPLOYMENT (SUBJECT TO THE PROVISIONS OF SECTION 3(b) HEREOF) AT THE WILL OF THE
COMPANY OR AN AFFILIATE (AND NOT THROUGH THE ACT OF BEING EMPLOYED BY THE
COMPANY OR AN AFFILIATE, BEING GRANTED A PERFORMANCE SHARE AWARD, OR RECEIVING
SHARES HEREUNDER). YOU FURTHER ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE RIGHT TO EARN A PAYMENT UNDER THE
PERFORMANCE SHARE AWARD SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT DURING THE PERFORMANCE PERIOD, FOR ANY PERIOD,
OR AT ALL, AND SHALL NOT INTERFERE WITH YOUR RIGHT OR THE RIGHT OF THE COMPANY
OR AN AFFILIATE TO TERMINATE YOUR EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE,
AND IN ACCORDANCE WITH APPLICABLE EMPLOYMENT LAWS OF THE COUNTRY WHERE YOU
RESIDE.

16.
Entire Agreement: Governing Law. The Notice, the Omnibus Plan and this
Agreement, including any appendices, constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified adversely to your
interest except as provided in the Notice, the Omnibus Plan or this Agreement or
by means of a writing signed by the Company and you. Nothing in the Notice, the
Omnibus Plan and this Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Omnibus Plan and this Agreement are to be






--------------------------------------------------------------------------------





construed in accordance with and governed by the substantive laws of Delaware,
U.S.A., without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the substantive laws of
Delaware to the rights and duties of the parties. Unless otherwise provided in
the Notice, the Omnibus Plan or this Agreement, you are deemed to submit to the
exclusive jurisdiction of Delaware, U.S.A., and agree that such litigation shall
be conducted in the courts of Wilmington County, Delaware, or the federal courts
for the United States for the Eastern District of Delaware, where this grant is
made and/or to be performed.
17.
Conformity to Securities Laws. You acknowledge that the Notice, the Omnibus Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Act, and any and all regulations and
rules promulgated thereunder by the Commission, including, without limitation,
Rule 16b-3. Notwithstanding anything herein to the contrary, the Notice, the
Omnibus Plan and this Agreement shall be administered, and the Performance Share
Award is granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Notice, the Omnibus
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

18.
Administration and Interpretation. The Performance Share Award, the vesting of
the Performance Share Award and any payment of the Performance Share Award are
subject to, and shall be administered in accordance with, the provisions of this
Agreement, as the same may be amended from time to time. Any question or dispute
regarding the administration or interpretation of the Notice, the Omnibus Plan
and this Agreement shall be submitted by you or by the Company to the Committee.
The resolution of such question or dispute by the Committee shall be final and
binding on all persons.

19.
Headings. The captions used in the Notice and this Agreement are inserted for
convenience and shall not be deemed a part of the Performance Share Award for
construction or interpretation.

20.
Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to such other address as such
party may designate in writing from time to time to the other part.

21.
Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
you and your heirs, executors, administrators, successors and assign.

22.
Severability. Whenever feasible, each provision of the Notice, this Agreement,
and the Omnibus Plan shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision in the Notice, Omnibus Plan or
this Agreement is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Notice, the Omnibus Plan
or this Agreement.






--------------------------------------------------------------------------------





23.
Waiver. You acknowledge that a waiver by the Company for breach of any provision
of the Agreement shall not operate or be construed as a waiver of any other
provision of the Award Agreement, or of any subsequent breach of the Agreement.

24.
Code Section 409A. This Performance Share Award is intended to be exempt from or
to comply with Section 409A of the Code and shall be interpreted, operated and
administered in a manner consistent with such intent. To the extent this
Agreement provides for the Performance Share Award to become vested and be
settled upon your termination of employment, the applicable Shares shall be
transferred to you or your beneficiary upon your “separation from service,”
within the meaning of Section 409A of the Code; provided that if you are a
“specified employee,” within the meaning of Section 409A of the Code, then to
the extent the Performance Share Award constitutes nonqualified deferred
compensation, within the meaning of Section 409A of the Code, such Shares shall
be transferred to you or your beneficiary upon the earlier to occur of (i) the
six-month anniversary of such separation from service and (ii) the date of your
death.

This Agreement may be amended at any time, without the consent of any party, to
avoid the application of Section 409A of the Code in a particular circumstance
or that is necessary or desirable to satisfy any of the requirements under
Section 409A of the Code, but the Company shall not be under any obligation to
make any such amendment. Nothing in the Agreement shall provide a basis for any
person to take action against the Company or any Affiliate based on matters
covered by Section 409A of the Code, including the tax treatment of any amount
paid under the Performance Share Award granted hereunder, and neither the
Company nor any of its Affiliates shall under any circumstances have any
liability to you or your estate or any other party for any taxes, penalties or
interest due on amounts paid or payable under this Agreement, including taxes,
penalties or interest imposed under Section 409A of the Code.
25.
No Advice Regarding Performance Share Award. The Company is not providing any
tax, legal or financial advice, nor is the Company making any recommendations
regarding your acquisition or sale of any Shares issued in payment of the
Performance Share Award. You acknowledge that you should consult with your own
personal tax, legal and financial advisors before taking any action related to
the Performance Share Award.

26.
Language. If you have received this Agreement or any other document related to
the Omnibus Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version shall control.

27.
Appendix I. Notwithstanding any provisions in this Agreement, the Performance
Share Award grant shall be subject to any special terms and conditions set forth
in Appendix I to this Agreement for your country. Moreover, if you relocate to
one of the countries included in Appendix I, the special terms and conditions
for such country shall apply to you, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with laws in the country where you reside regarding the issuance of
Shares, or to facilitate the administration of the Performance Share Award.
Appendix I constitutes part of this Agreement.






--------------------------------------------------------------------------------





28.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future Performance Share
Awards by electronic means or to request your consent to participate in the
Omnibus Plan by electronic means. You hereby consent to receive such documents
by electronic delivery and agrees to participate in the Omnibus Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

29.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Omnibus Plan or on the Performance
Share Award and on any Shares issued in payment of the Performance Share Award,
to the extent the Company determines it is necessary or advisable in order to
comply with laws in the country where you reside regarding the issuance of
Shares, or to facilitate the administration of the Performance Share Award, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.






--------------------------------------------------------------------------------





EXHIBIT B


RESTRICTIVE COVENANTS AGREEMENT
I understand that I am or will be an employee to or other service-provider of
The Kraft Heinz Company and/or its Subsidiaries and/or its Affiliates
(collectively the "Company"), and will learn and have access to the Company's
confidential, trade secret and proprietary information and key business
relationships. I understand that the products and services that the Company
develops, provides and markets are unique. Further, I know that my promises in
this Restrictive Covenants Agreement (the "Agreement") are an important way for
the Company to protect its proprietary interests and that The Kraft Heinz
Company would not have granted me Performance Share Units (“PSUs”) or other
equity grants unless I made such promises.
In addition to other good and valuable consideration, I am expressly being given
PSUs or other equity grants in exchange for my agreeing to the terms of this
Agreement. In consideration of the foregoing, I (the "Executive") agree as
follows:
1.
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. During the course of Executive's
Service, Executive will have access to Confidential Information. For purposes of
this Agreement, "Confidential Information" means all data, information, ideas,
concepts, discoveries, trade secrets, inventions (whether or not patentable or
reduced to practice), innovations, improvements, know-how, developments,
techniques, methods, processes, treatments, drawings, sketches, specifications,
designs, plans, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company,
including, without limitation, any such information relating to or concerning
finances, sales, marketing, advertising, transition, promotions, pricing,
personnel, customers, suppliers, vendors, raw partners and/or competitors of the
Company. Executive agrees that Executive shall not, directly or indirectly, use,
make available, sell, disclose or otherwise communicate to any person, other
than in the course of Executive's assigned duties and for the benefit of the
Company, either during the period of Executive's Service or at any time
thereafter, any Confidential Information or other confidential or proprietary
information received from third parties subject to a duty on the Company's part
to maintain the confidentiality of such information, and to use such information
only for certain limited purposes, in each case, which shall have been obtained
by Executive during Executive's Service. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to
Executive; (ii) becomes generally known to the public subsequent to disclosure
to Executive through no wrongful act of Executive or any representative of
Executive; or (iii) Executive is required to disclose by applicable law,
regulation or legal process (provided that, to the extent permitted by law,
Executive provides the Company with prior notice of the contemplated disclosure
and cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information).






--------------------------------------------------------------------------------







Pursuant to the U.S. Defend Trade Secrets Act of 2016, Executive shall not be
held criminally, or civilly, liable under any Federal or State Trade secret law
for the disclosure of a trade secret that is made in confidence either directly
or indirectly to a Federal, State, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law.
Moreover, Executive may disclose trade secrets in a complaint, or other
document, filed in a lawsuit, or other proceeding, if such filing is made under
seal. Finally, if Executive files a lawsuit alleging retaliation by the Company
for reporting a suspected violation of the law, Executive may disclose the trade
secret to Executive's attorney and use the trade secret in the court proceeding,
if Executive files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.


No Company policies or practices, including this Non-Disclosure of Confidential
Information provision, is intended to or shall limit, prevent, impede or
interfere in any way with Executive's right, without prior notice to the
Company, to provide information to the government, participate in
investigations, testify in proceedings regarding the Company's past or future
conduct, or engage in any activities protected under whistle blower statutes.


2.
NON-COMPETITION. Executive acknowledges that (i) Executive performs services of
a unique nature for the Company that are irreplaceable, and that Executive's
performance of such services to a competing business will result in irreparable
harm to the Company, (ii) Executive has had and will continue to have access to
Confidential Information which, if disclosed, would unfairly and inappropriately
assist in competition against the Company, (iii) in the course of Executive's
employment by or service to a competitor, Executive would inevitably use or
disclose such Confidential Information, (iv) the Company has substantial
relationships with its customers and Executive has had and will continue to have
access to these customers, (v) Executive has received and will receive
specialized training from the Company, and (vi) Executive has generated and will
continue to generate goodwill for the Company in the course of Executive's
Service. Accordingly, during Executive's Service and for eighteen (18) months
following a termination of Executive's Service for any reason (the "Restricted
Period"), Executive will not engage in any business activities, directly or
indirectly (whether as an employee, consultant, officer, director, partner,
joint venturer, manager, member, principal, agent, or independent contractor,
individually, in concert with others, or in any other manner) within the same
line or lines of business for which the Executive performed services for the
Company and in a capacity that is similar to the capacity in which the Executive
was employed by the Company with any person or entity that competes with the
Company in the consumer packaged food and beverage industry ("Competitive
Business") anywhere within the same geographic territory(ies) for which the
Executive performed services for the Company (the "Restricted Territory").
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
being a passive owner of not more than three percent (3%)






--------------------------------------------------------------------------------





of the equity securities of a publicly traded corporation engaged in a business
that is in competition with the Company, so long as Executive has no active
participation in the business of such corporation.


3.
NON-SOLICITATION. During the Restricted Period, Executive agrees that Executive
shall not, except in the furtherance of Executive's duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, solicit, aid, induce, assist in the solicitation
of, or accept any business (other than on behalf of the Company) from, any
customer or potential customer of the Company to purchase goods or services then
sold by the Company from another person, firm, corporation or other entity or,
directly or indirectly, in any way request, suggest or advise any such customer
to withdraw or cancel any of their business or refuse to continue to do business
with the Company. This restriction shall apply to customers or potential
customers who, during the two (2) years immediately preceding the Executive's
termination, had been assigned to the Executive by the Company, or with which
the Executive had contact on behalf of the Company while an Executive of the
Company, or about which the Executive had access to confidential information by
virtue of Executive's employment with the Company.



4.
NON-INTERFERENCE. During the Restricted Period, Executive agrees that Executive
shall not, except in the furtherance of Executive's duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, (A) solicit, aid or induce any employee,
representative or agent of the Company to leave such employment or retention or
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or (B)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company and its vendors, suppliers or customers. As
used herein, the term "solicit, aid or induce" includes, but is not limited to,
(i) initiating communications with a Company employee relating to possible
employment, (ii) offering bonuses or other compensation to encourage a Company
employee to terminate his or her employment with the Company and accept
employment with any entity, (iii) recommending a Company employee to any entity,
and (iv) aiding an entity in recruitment of a Company employee. An employee,
representative or agent shall be deemed covered by this Section 4 while so
employed or retained and for a period of six (6) months thereafter.



5.
NON-DISPARAGEMENT. Executive agrees not to make negative comments or otherwise
disparage the Company or its officers, directors, employees, shareholders,
agents or products or services. The foregoing shall not be violated by truthful
statements made in (a) response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) or (b) the
good faith performance of Executive's duties to the Company.






--------------------------------------------------------------------------------







6.
INVENTIONS.



a.
Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, methods, works of authorship and other work product
("Inventions"), whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any Company resources and/or within the scope of Executive's
work with the Company or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Company, and that are
made or conceived by Executive, solely or jointly with others, during
Executive's Service, or (B) suggested by any work that Executive performs in
connection with the Company, either while performing Executive's duties with the
Company or on Executive's own time, but only insofar as the Inventions are
related to Executive's work as an employee or other service provider to the
Company, shall belong exclusively to the Company (or its designee), whether or
not patent or other applications for intellectual property protection are filed
thereon. Executive will keep full and complete written records (the "Records"),
in the manner prescribed by the Company, of all Inventions, and will promptly
disclose all Inventions completely and in writing to the Company. The Records
shall be the sole and exclusive property of the Company, and Executive will
surrender them upon the termination of Service, or upon the Company's request.
Executive irrevocably conveys, transfers and assigns to the Company the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to Executive's
Service, together with the right to file, in Executive's name or in the name of
the Company (or its designee), applications for patents and equivalent rights
(the "Applications"). Executive will, at any time during and subsequent to
Executive's Service, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be requested from time to time by the
Company to perfect, record, enforce, protect, patent or register the Company's
rights in the Inventions, all without additional compensation to Executive from
the Company. Executive will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company's benefit, all without additional compensation to
Executive from the Company, but entirely at the Company's expense.



b.
In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and Executive agrees that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to Executive. If the Inventions, or any portion thereof, are deemed
not to be Work for Hire, or the rights in such Inventions do not otherwise






--------------------------------------------------------------------------------





automatically vest in the Company, Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of Executive's right, title and
interest in the copyrights (and all renewals, revivals and extensions thereof)
to the Inventions, including, without limitation, all rights of any kind or any
nature now or hereafter recognized, including, without limitation, the
unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, Executive hereby waives any so-called "moral
rights" with respect to the Inventions. To the extent that Executive has any
rights in the results and proceeds of Executive's service to the Company that
cannot be assigned in the manner described herein, Executive agrees to
unconditionally waive the enforcement of such rights. Executive hereby waives
any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to Executive's benefit by virtue of Executive being an employee
of or other service provider to the Company.


7.
RETURN OF COMPANY PROPERTY. On the date of Executive's termination of Service
with the Company for any reason (or at any time prior thereto at the Company's
request), Executive shall return all property belonging to the Company
(including, but not limited to, any Company-provided laptops, computers, cell
phones, wireless electronic mail devices or other equipment, or documents and
property belonging to the Company).



8.
REASONABLENESS OF COVENANTS. In signing this Agreement, including by electronic
means, Executive gives the Company assurance that Executive has carefully read
and considered all of the terms and conditions of this Agreement, including the
restraints imposed by it. Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its Confidential
Information and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area, and that these
restraints, individually or in the aggregate, will not prevent Executive from
obtaining other suitable employment during the period in which Executive is
bound by the restraints. Executive acknowledges that each of these covenants has
a unique, very substantial and immeasurable value to the Company and that
Executive has sufficient assets and skills to provide a livelihood while such
covenants remain in force. Executive further covenants that Executive will not
challenge the reasonableness or enforceability of any of the covenants set forth
in this Agreement, and that Executive will reimburse the Company for all costs
(including reasonable attorneys' fees) incurred in connection with any action to
enforce any of the provisions of this Agreement if either the Company prevails
on any material issue involved in such dispute or if Executive challenges the
reasonableness or enforceability of any of the provisions of this Agreement. It
is also agreed that the "Company" as used in this Agreement refers to each of
the






--------------------------------------------------------------------------------





Company's Subsidiaries and Affiliates and that each of the Company's s
Subsidiaries and Affiliates will have the right to enforce all of Executive's
obligations to that Subsidiary or Affiliate under this Agreement, as applicable,
subject to any limitation or restriction on such rights of the Subsidiary or
Affiliate under applicable law.


9.
REFORMATION. If it is determined by a court of competent jurisdiction in any
state or country that any restriction in this Agreement is excessive in duration
or scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state or country.



10.
REMEDIES. Executive acknowledges and agrees that the Company's remedies at law
for a breach or threatened breach of any of the provisions of Agreement would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages,
in addition to any other equitable relief (including without limitation an
accounting and/or disgorgement) and/or any other damages as a matter of law.



11.
REPURCHASE. Executive acknowledges and agrees that a breach of this Agreement
would constitute a "Covenant Breach" as such term is used in the Omnibus Plan
and therefore, in the event of a Covenant Breach, Executive's PSUs and the
Shares issued in payment thereof (as such terms are defined in the Omnibus Plan)
shall be subject to repurchase by The Kraft Heinz Company in accordance with the
terms of the Omnibus Plan.



12.
TOLLING. In the event of any violation of the provisions of this Agreement,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Agreement shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.



13.
SURVIVAL OF PROVISIONS. The obligations contained in this Agreement hereof shall
survive the termination or expiration of the Executive's Service with the
Company and shall be fully enforceable thereafter.



14.
VENUE, PERSONAL JURISDICTION, AND COVENANT NOT TO SUE. Executive expressly
agrees to submit to the exclusive jurisdiction and exclusive venue of courts
located in the State of Delaware in connection with any litigation which may be
brought with respect to a dispute between the Company and Executive in relation






--------------------------------------------------------------------------------





to this Restrictive Covenants Agreement, regardless of where Executive resides
or where Executive performs services for the Company. Executive hereby
irrevocably waives Executive's rights, if any, to have any disputes between the
Company and Executive related to this Restrictive Covenants Agreement decided in
any jurisdiction or venue other than a court in the State of Delaware. Executive
hereby waives, to the fullest extent permitted by applicable law, any objection
which Executive now or hereafter may have to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding, and Executive agrees not
to plead or claim the same. Executive further irrevocably covenants not to sue
the Company related to this Restrictive Covenants Agreement in any jurisdiction
or venue other than a court in the State of Delaware. All matters relating to
the interpretation, construction, application, validity, and enforcement of this
Agreement, and any disputes or controversies arising hereunder, will be governed
by the laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule, whether of the State of Delaware or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Delaware.





--------------------------------------------------------------------------------





APPENDIX I
ADDITIONAL TERMS AND CONDITIONS OF
THE KRAFT HEINZ COMPANY
OMNIBUS INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT FOR NON-U.S. PARTICIPANTS
TERMS AND CONDITIONS
This Appendix I includes additional terms and conditions that govern the
Performance Share Award (referred to herein as PSUs) granted to you under the
Omnibus Plan if you work or reside outside the U.S. and/or in one of the
countries listed below. These terms and conditions are in addition to, or if so
indicated, in place of the terms and conditions set forth in the Agreement.
Certain capitalized terms used but not defined in this Appendix I have the
meanings set forth in the Omnibus Plan and/or the Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment and/or residency to another country
after the PSUs are granted to you, or are considered a resident of another
country for local law purposes, the terms and conditions contained herein may
not be applicable to you, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply to you.
NOTIFICATIONS
This Appendix I also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to participation
in the Omnibus Plan. The information is based on the securities, exchange
control, and other laws in effect in the respective countries as of February
2018. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the information in this
Appendix I as the only source of information relating to the consequences of
your participation in the Omnibus Plan because the information may be out of
date at the time you vest in the PSUs or sell Shares acquired under the Omnibus
Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transfer employment and/or residency after the
PSUs are granted or are considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to you in the
same manner.





--------------------------------------------------------------------------------





GENERAL NON-U.S. TERMS AND CONDITIONS
TERMS AND CONDITIONS
The following terms and conditions apply to you if you are located outside of
the U.S.
Entire Agreement.
The following provisions supplement the entire Agreement, generally:
If you are located outside the U.S., in no event will any aspect of the PSUs be
determined in accordance with your Employment Agreement (or other Service
contract). The terms and conditions of the PSUs will be solely determined in
accordance with the provisions of the Omnibus Plan and the Agreement, including
this Appendix I, which supersede and replace any prior agreement, either written
or verbal (including your Employment Agreement, if applicable) in relation to
the PSUs.
Performance Share Award Payment.
If you are resident or employed outside of the United States, the Company may,
in its sole discretion, settle the PSUs in the form of a cash payment to the
extent settlement in Shares: (i) is prohibited under local law, (ii) would
require you, the Company or one of its Subsidiaries or Affiliates to obtain the
approval of any governmental or regulatory body in your country of residence (or
your country of employment, if different), (iii) would result in adverse tax
consequences for you, the Company or one of its Subsidiaries or Affiliates, or
(iv) is administratively burdensome. Alternatively, the Company may, in its sole
discretion settle the PSUs in the form of Shares but require you to sell such
Shares immediately or within a specified period following your termination of
Service (in which case, this Agreement shall give the Company the authority to
issue sales instructions on your behalf).
Termination Without Cause, death and Disability / Payout Upon Termination.
The following provisions supplement the termination provisions of the Award
Notice and Agreement, provided, however, that if you are subject to U.S. federal
income tax and the PSUs constitute Deferred Compensation, your termination of
Service date will be the date of your Separation from Service:
For purposes of the PSU, your employment or Service relationship will be
considered terminated as of the date you are no longer actively providing
Services to the Company or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you provide Service or
the terms of your Employment Agreement, if any), and unless otherwise expressly
provided in this Agreement or determined by the Company, your right to vest in
the PSU under the Omnibus Plan, if any, will terminate as of such date and will
not be extended by any notice period (e.g., your period of Service would not
include any contractual notice period or any period of "garden leave" or similar
period mandated under employment laws in the jurisdiction where you provide
Service or the terms of your Employment Agreement, if any); the Committee shall
have the exclusive discretion to determine when you are no longer actively
providing Service for purposes of the PSUs (including whether you may still be
considered to be providing Service while on a leave of absence).
Notwithstanding the provisions governing the treatment of the PSUs upon
termination due to Retirement as set forth in the Award Notice and Agreement, if
the Company receives an opinion of counsel that there has been a legal judgment
and/or legal development in a particular jurisdiction that would likely result
in the treatment in case of a termination due to Retirement as set forth in the
Agreement being deemed unlawful and/or discriminatory, then the Company will not
apply the provisions for termination due to Retirement at the time you cease to
provide Service and the PSUs will be treated as it would under the rules that
apply if your Service ends for resignation.
Termination for Cause.
The implications upon a termination for Cause as set forth in the Agreement and
Omnibus Plan shall only be enforced, to the extent deemed permissible under
applicable local law, as determined in the sole discretion of the Committee.
Not a Public Offering in Non-U.S. Jurisdictions.





--------------------------------------------------------------------------------





If you are resident or employed outside of the United States, neither the grant
of the PSUs under the Omnibus Plan nor the issuance of the underlying Shares
upon vesting of the PSUs is intended to be a public offering of securities in
your country of residence (and country of employment, if different). The Company
has not submitted any registration statement, prospectus or other filings to the
local securities authorities in jurisdictions outside of the United States
unless otherwise required under local law.
Insider Trading and Market Abuse Laws.
You may be subject to insider trading restrictions and/or market abuse laws
based on the exchange on which the Shares are listed and in applicable
jurisdictions including the United States and your country or your broker's
country, if different, which may affect your ability to accept, acquire, sell or
otherwise dispose of Shares, rights to Shares or rights linked to the value of
Shares under the Omnibus Plan during such times as you are considered to have
"inside information" regarding the Company (as defined by the laws in the
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders you placed before you possessed
inside information. Furthermore, you could be prohibited from (a) disclosing the
inside information to any third party and (b) "tipping" third parties or causing
them otherwise to buy or sell securities (third parties include fellow
employees). Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. You acknowledge that it is your responsibility
to comply with any applicable restrictions, and you should speak to your
personal advisor on this matter.
Foreign Asset/Account, Exchange Control and Tax Reporting.
You may be subject to foreign asset/account, exchange control and/or tax
reporting requirements as a result of the acquisition, holding and/or transfer
of Shares or cash (including dividends, dividend equivalents and the proceeds
arising from the sale of Shares) derived from your participation in the Omnibus
Plan, to and/or from a brokerage/bank account or legal entity located outside
your country. The applicable laws of your country may require that you report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
acknowledge that you are responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements and
should consult your personal legal advisor on this matter.





--------------------------------------------------------------------------------





COUNTRY-SPECIFIC TERMS AND CONDITIONS/NOTIFICATIONS
AUSTRALIA


NOTIFICATIONS


Offer Document.
This offer document sets out information regarding the grant of PSUs to
Australian resident employees of the Company and its Subsidiaries or Affiliates
and is provided by the Company to ensure compliance of the Omnibus Plan with the
Australian Securities and Investments Commission's ("ASIC's") Class Order
14/1000 and relevant provisions of the Corporations Act 2001.


In addition to the information set out in the Agreement, you also are being
provided with a copy of the Omnibus Plan, the prospectus and the employee
information supplement (collectively, the "Additional Documents").


The Additional Documents provide further information to help you make an
informed investment decision about participating in the Omnibus Plan. The
Omnibus Plan is not a prospectus for the purposes of the Corporations Act 2001.


You should not rely upon any oral statements made in relation to this offer. You
should rely only upon the statements contained in the Agreement and the
Additional Documents when considering participation in the Omnibus Plan.


Securities Law Notification
Investment in Shares involves a degree of risk. If you elect to participate in
the Omnibus Plan, you should monitor your participation and consider all risk
factors relevant to the acquisition of Shares under the Omnibus Plan as set out
in the Agreement and the Additional Documents.


The information contained in this offer is general information only. It is not
advice or information that takes into account your objectives, financial
situation and needs.


You should consider obtaining your own financial product advice from an
independent person who is licensed by ASIC to give advice about participation in
the Omnibus Plan.


Additional Risk Factors for Australian Residents
You should have regard to risk factors relevant to investment in securities
generally and, in particular, to the holding of Shares. For example, the price
at which Shares are quoted on the Nasdaq may increase or decrease due to a
number of factors. There is no guarantee that the price of the Shares will
increase. Factors which may affect the price of Shares include fluctuations in
the domestic and international market for listed stocks, general economic
conditions, including interest rates, inflation rates, commodity and oil prices,
changes to government fiscal, monetary or regulatory policies, legislation or
regulation, the nature of the markets in which the Company operates and general
operational and business risks.


More information about potential factors that could affect the Company's
business and financial results is included in the Company's most recent Annual
Report on Form 10-K and the Company's Quarterly Report on Form 10-Q. Copies of
these reports are available at http://www.sec.gov/, on the Company's "Investor
Relations" page at http://ir.kraftheinzcompany.com/, and upon request to the
Company.


In addition, you should be aware that the Australian dollar value of any Shares
acquired at vesting will be affected by the U.S. dollar/Australian dollar
exchange rate. Participation in the Omnibus Plan involves certain risks related
to fluctuations in this rate of exchange.


Common Stock
Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian corporation.





--------------------------------------------------------------------------------







Dividends may be paid on the Shares out of any funds of the Company legally
available for dividends at the discretion of the Board.


The Shares are traded on the Nasdaq in the United States of America under the
symbol "KHC."


The Shares are not liable to any further calls for payment of capital or for
other assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions.


Ascertaining the Market Price of Shares
You may ascertain the current market price of the Shares as traded on the Nasdaq
at http://www.Nasdaq.com under the symbol "KHC." The Australian dollar
equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.


This will not be a prediction of what the market price per Share will be when
the PSUs vest or when the Shares are issued or of the applicable exchange rate
on the actual Vesting Date or date the Shares are issued.


Deferred Taxation.
Subdivision 83A-C of the Income Tax Assessment Act, 1997, applies to PSUs
granted under the Omnibus Plan, such that the PSUs are intended to be subject to
deferred taxation.


BRAZIL
TERMS AND CONDITIONS
Compliance with Law.
By accepting the PSUs you acknowledge that you agree to comply with applicable
Brazilian laws and pay any and all applicable taxes legally due by you
associated with the vesting of the PSUs, the receipt of any dividends and/or
Dividend Equivalents, and the sale of Shares acquired or issued under the
Omnibus Plan. You further agree that, for all legal purposes, (i) the benefits
provided to you under the Omnibus Plan are the result of commercial transactions
unrelated to your employment or Service relationship, (ii) the Omnibus Plan is
not a part of the terms and conditions of your employment or Service
relationship, and (iii) the income from the Award, if any, is not part of your
remuneration from employment or Service.
NOTIFICATIONS
Exchange Control Information.
If you are resident or domiciled in Brazil, you will be required to submit
annually a declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights is equal
to or greater than US$100,000. Assets and rights that must be reported include
Shares.
CANADA
TERMS AND CONDITIONS
Plan Document Acknowledgment.
In accepting the grant of PSUs, you acknowledge that you have received a copy of
the Omnibus Plan, have reviewed the Omnibus Plan and the Agreement in their
entirety and fully understand and accept all provisions of the Omnibus Plan and
the Agreement.
Payout of PSUs in Shares Only.
Pursuant to its discretion under Section 10(d) of the Omnibus Plan, with respect
to all employees residing in Canada, the Company will convert all vested PSUs
only into an equivalent number of Shares. If you reside in Canada (or in the
event of your death, your legal representative or estate) you will not receive
an equivalent or fractional Share cash





--------------------------------------------------------------------------------





payment with respect to the vested PSUs.
Termination.
The following provision replaces the first paragraph of the Termination section
of the General Non-U.S. Terms and Conditions section of this Appendix I:
In the event of your termination of Service (whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you provide
Service or the terms of your Employment Agreement, if any), unless provided
otherwise by the Company: (i) your right to vest in the PSUs (if any) will
terminate effective, as of the earlier of (1) the date the you receive notice of
termination, or (2) the date you are no longer actively providing Service,
regardless of any notice period or period of pay in lieu of such notice required
under applicable Canadian employment laws (including, but not limited to
statutory law, regulatory law and/or common law).
The Committee shall have the exclusive discretion to determine when you are no
longer actively providing Service for purposes of the PSUs (including whether
you may still be considered to be providing Service while on a leave of
absence).
The following terms and conditions apply if you are a resident of Quebec:
Data Privacy.
This provision supplements the Data Privacy section of the Agreement:
You hereby authorize the Company and the Company's representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Omnibus Plan. You
further authorize the Company and any Subsidiary or Affiliate and the
administrator of the Omnibus Plan to disclose and discuss the Omnibus Plan with
their advisors. You further authorize the Company and any Subsidiary or
Affiliate to record such information and to keep such information in your
employee file.
Language Consent.
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Consentement relatif à la langue.
Les parties reconnaissent avoir expressément exigé la rédaction en anglais de la
Convention d'Attribution, ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.
NOTIFICATIONS
Securities Law Information.
You are permitted to sell Shares acquired under the Omnibus Plan through the
designated broker appointed under the Omnibus Plan, if any, provided the sale of
the Shares takes place outside of Canada through the facilities of a stock
exchange on which the Shares are listed (i.e., Nasdaq).


Foreign Assets/Account Reporting Information.
Canadian residents are required to report any specified foreign property
(including Shares and PSUs) on form T1135 (Foreign Income Verification
Statement) if the total cost of such specified foreign property exceeds
C$100,000 at any time in the year. The form must be filed by April 30 of the
following year. Specified foreign property includes Shares acquired under the
Omnibus Plan and may include the PSUs. The PSUs must be reported - generally at
a nil cost - if the C$100,000 cost threshold is exceeded because of other
foreign property you hold. If Shares are acquired, their cost generally is the
adjusted cost base ("ACB") of the Shares. The ACB would normally equal the fair
market value of the Shares at vesting, but if you own other shares, this ACB may
have to be averaged with the ACB of the other





--------------------------------------------------------------------------------





shares. You should speak with a personal tax advisor to determine the scope of
foreign property that must be considered for purposes of this requirement.
CHINA


TERMS AND CONDITIONS


The following provisions apply if you are subject to the exchange control
regulations or restrictions in the People's Republic of China ("China"), as
determined by the Company in its sole discretion:


Vesting and Mandatory Sale Restriction.
The following provisions replace the Payment section of the Agreement:


Notwithstanding anything to the contrary in the Agreement, due to legal
restrictions in China, you agree that the Company may force the sale of any
Shares (i) immediately upon vesting, (ii) following the termination of your
Service, (iii) following your transfer to another Subsidiary or Affiliate
outside of China, or (iv) within any other timeframe the Company determines to
be necessary or advisable. You agree that you must maintain any Shares acquired
under the Omnibus Plan in an account at a broker designated by the Company
("Designated Account"). All Shares deposited in the Designated Account cannot be
transferred out of that Designated Account. Within six (6) months after the
termination of your Service for any reason (or such other period as determined
by the Company in its sole discretion), you must sell all Shares acquired under
the Omnibus Plan. The Company will direct the automatic sale of any such Shares
remaining in the Designated Account at the expiration of this six (6) month
period (or such other period as determined by the Company in its sole
discretion).


You agree that the Company is authorized to instruct its designated broker to
assist with the mandatory sale of such Shares (on your behalf pursuant to this
authorization) and you expressly authorize the Company's designated broker to
complete the sale of such Shares. You acknowledge that the Company's designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price. Upon the sale of the Shares, the Company agrees to pay you the
cash proceeds from the sale, less any brokerage fees or commissions and subject
to any obligation to satisfy Tax-Related Items. You agree that if you sell
Shares that you acquire under the Omnibus Plan, the repatriation requirements
described below shall apply.


If you transfer to a Subsidiary or an Affiliate in China or transfer from an
Affiliate or Subsidiary in China to another Affiliate outside of China, you may
become or remain subject to the requirements set forth in this Appendix I, as
determined by the Company in its sole discretion. The Company reserves the right
to suspend your participation in the Omnibus Plan or take such other measures as
it deems necessary or advisable to comply with local regulations.


Exchange Control Restriction.
You understand and agree that, due to exchange control laws in China, you will
be required to immediately repatriate to China any cash proceeds acquired under
the Omnibus Plan. You further understand that, under local law, such
repatriation of the cash proceeds may need to be effected through a special
exchange control account established by the Company or any Subsidiary or
Affiliate of the Company and you hereby consent and agree that the cash proceeds
may be transferred to such special account prior to being delivered to you.
Further, if the proceeds from your participation in the Omnibus Plan are
converted to local currency, you acknowledge that the Company (including its
Subsidiaries and Affiliates) is under no obligation to secure any currency
conversion rate, and may face delays in converting the proceeds to local
currency due to exchange control restrictions in China. You agree to bear the
risk of any currency conversion rate fluctuation between the date that your
proceeds are delivered to such special exchange control account and the date of
conversion of the proceeds to local currency.


You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.


COLOMBIA





--------------------------------------------------------------------------------







TERMS AND CONDITIONS


Labor Law Acknowledgment. 
You acknowledge that pursuant to Article 15 Law 50/1990 (Article 128 of the
Colombian Labor Code) the Omnibus Plan, the PSUs, the underlying Shares, and any
other amounts or payments granted or realized from participation in the Omnibus
Plan do not constitute a component of your “salary” for any legal purpose. To
this extent, they will not be included and/or considered for purposes of
calculating any and all labor benefits, such as legal/fringe benefits, vacation
pay, termination or other indemnities, payroll taxes, social insurance
contributions or any other labor-related amount which may be payable.


NOTIFICATIONS


Securities Law Information.
The Shares are not and will not be registered with the Colombian registry of
publicly traded securities (Registro Nacional de Valores y Emisores) and,
therefore, the Shares may not be offered to the public in Colombia.  Nothing in
the Omnibus Plan, the Agreement or any other document evidencing the grant of
the PSUs should be construed as making a public offer of securities in Colombia.


Exchange Control Information.
You are responsible for complying with any and all Colombian foreign exchange
restrictions, approvals and reporting requirements in connection with the PSUs
and the Shares you acquire or funds you receive under the Omnibus Plan.  This
may include reporting obligations to the Central Bank (Banco de la República). 
If applicable, you must determine whether you will treat your investments (e.g.,
the Shares) as (a) a permanent investment or (b) a temporary investment as
follows:


a)
Permanent Investment:  If you determine that your investment will be permanent
(i.e., because you wish to remain a shareholder), you will be required to
register such investment with the Central Bank, regardless of its value. 



b)
Temporary / Financial Investment:  If, on the other hand, you determine that
your investment will be temporary (and therefore considered a “financial
investment” under applicable regulations), you will be required to register such
investment with the Central Bank only if the aggregate value of the investment
(as of December 31 for each year) is equal to or greater than US$500,000.



In either case, you must file the Central Bank’s Form 11.  Colombian law does
not provide specific criteria to differentiate between treatment as a permanent
investment or temporary / financial investment.  You should consult with your
personal or legal advisor regarding any obligations that you may have as a
result of participating in the Omnibus Plan.


COSTA RICA


There are no country-specific provisions.


INDONESIA


NOTIFICATIONS


Exchange Control Information.
Indonesian residents must provide the Bank of Indonesia with information on
foreign exchange activities in an online monthly report no later than the
fifteenth day of the month following the activity. In addition, if you remit
funds into Indonesia (e.g., proceeds from the sale of Shares), the Indonesian
bank through which the transaction is made will submit a report of the
transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a more detailed description of the
transaction must be included in the report and you may be required





--------------------------------------------------------------------------------





to provide information about the transaction (e.g., the relationship between you
and the transferor of the funds, the source of the funds, etc.) to the bank in
order for the bank to complete the report.


ITALY


TERMS AND CONDITIONS
Data Privacy.
This provision replaces the Data Privacy section of the Agreement in its
entirety:


Pursuant to Section 13 of the Legislative Decree no. 196/2003, you understand
that the Company and its Subsidiaries or Affiliates may hold and process certain
personal information about you, including, but not limited to, your name, home
address and telephone number, email address, date of birth, social security
number, passport number (or any other social or national identification number),
salary, nationality, job title, number of shares held and the details of any
PSUs or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding ("Data") for the purpose of implementing, administering
and managing your participation in the Omnibus Plan. You are aware that
providing the Company with your Data is necessary for the performance of the
Agreement and that your refusal to provide such Data would make it impossible
for the Company to perform its contractual obligations and may affect your
ability to participate in the Omnibus Plan.
The Controller of personal Data processing is The Kraft Heinz Company, One PPG
Place, Pittsburgh, Pennsylvania 15222, U.S.A. Heinz Italia S.p.A., is the
Company's Representative for privacy purposes pursuant to Legislative Decree no.
196/2003. You understand that the Data may be transferred to the Company or its
Subsidiaries or Affiliates, or to any third party assisting with the
implementation, administration and management of the Omnibus Plan, including any
transfer required to the broker or any other third party with whom the Shares or
cash from the sale of Shares acquired under the Omnibus Plan may be deposited.
Furthermore, the recipients that may receive, possess, use, retain and transfer
such Data for the above mentioned purposes may be located in Italy or elsewhere,
including outside of the European Union, and a recipient's country (e.g., the
United States) may have different data privacy laws and protections from Italy.
The processing activity, including the transfer of your Data abroad, outside of
the European Union, as herein specified and pursuant to applicable Italian data
privacy laws and regulations, does not require your consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Omnibus Plan, which
represents the legal basis for the processing. You understand that Data
processing relating to the purposes above specified shall take place under
automated or non-automated conditions, anonymously when possible, that comply
with the purposes for which Data is collected and with confidentiality and
security provisions as set forth by applicable Italian data privacy laws and
regulations, with specific reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Omnibus
Plan. You understand that pursuant to art.7 of D.lgs 196/2003, you have the
right, including but not limited to, access, delete, update, request the
rectification or erasure of your Data and cease, for legitimate reasons, the
Data processing. Furthermore, you are aware that your Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting your local human
resources representative.
Plan Document Acknowledgment.
By accepting the PSUs, you acknowledge that you have received a copy of the
Omnibus Plan and the Agreement, have reviewed each of these documents in their
entirety and fully understand and accept all terms of such documents. In this
regard, you acknowledge having read and specifically approve the following
sections and provisions of the Agreement and this Appendix I, as applicable: (i)
Vesting; (ii) Termination; (iii) Repayment/Forfeiture; (iv) Withholding Taxes;
(v) No Guarantee of Continued Employment; (vi) Nature of Grant; (vii) Entire
Agreement/Governing Law; and (viii) the terms and conditions set forth
immediately above in this section of Appendix I for Italy.


NOTIFICATIONS





--------------------------------------------------------------------------------





Foreign Assets/Account Reporting Information.
Italian residents who, during the fiscal year, hold investments abroad or
foreign financial assets (e.g., cash, Shares and PSUs) which may generate income
taxable in Italy are required to report such on their annual tax returns (UNICO
Form, RW Schedule) or on a special form if no tax return is due. The same
reporting obligations apply to Italian residents who, even if they do not
directly hold investments abroad or foreign financial assets (e.g., cash, Shares
and PSUs), are beneficial owners of the investment pursuant to Italian money
laundering provisions.
Tax on Foreign Financial Assets.
Italian residents may be subject to tax on the value of financial assets held
outside of Italy. The taxable amount will be the fair market value of the
financial assets, including Shares assessed at the end of the calendar year. If
you are subject to this foreign financial assets tax, you will need to report
the value of your financial assets held abroad in your annual tax return. You
are encouraged to consult your personal legal advisor for additional information
about the foreign financial assets tax.
JAPAN


NOTIFICATIONS


Foreign Assets/Account Reporting Information.
If you are a Japanese tax resident, you will be required to report details of
any assets held outside of Japan as of December 31st (including any Shares or
cash acquired under the Omnibus Plan) to the extent such assets have a total net
fair market value exceeding ¥50,000,000. Such report will be due by March 15th
each year. You should consult with your personal tax advisor as to whether the
reporting obligation applies to you and whether you will be required to include
details of any outstanding Shares, PSUs or cash held by you in the report.
NETHERLANDS
nla01.jpg [nla01.jpg]
NEW ZEALAND


Notifications


Securities Law Information.
WARNING - You are being offered PSUs (which, upon vesting in accordance with the
terms of the grant of the PSUs, will be converted into Shares) in the Company.
Shares give you a stake in the ownership of the Company. You may receive a
return if dividends are paid. Shares are quoted on the Nasdaq. This means you
may be able to sell them on the Nasdaq if there are interested buyers. You may
get less than you invested. The price will depend on the demand for the Shares.


If the Company runs into financial difficulties and is wound up, you will be
paid only after all creditors have been paid. You may lose some or all of your
investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, you
may not be given all the information usually required. You will also have fewer
other legal protections for this investment.


In compliance with applicable New Zealand securities laws, you are entitled to
receive, in electronic or other form and free of cost, copies of the Company's
latest annual report, relevant financial statements and the auditor's report on
said financial statements (if any).





--------------------------------------------------------------------------------







Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


SINGAPORE
NOTIFICATIONS
Securities Law Information.
The grant of the PSUs is being made pursuant to the "Qualifying Person"
exemption under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) ("SFA"), under which it is exempt from the prospectus and
registration requirements under the SFA. The Omnibus Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore and the
grant of the PSUs is not made with a view to the PSUs or Shares being
subsequently offered to another party. You should note that the PSUs are subject
to section 257 of the SFA and you should not make any subsequent sale of Shares
in Singapore or any offer of such subsequent sale of Shares subject to the
awards in Singapore, unless such sale or offer in is made: (i) more than six (6)
months from the Grant Date or (ii) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.
Chief Executive Officer/Director Notification Requirement.
If you are the Chief Executive Officer ("CEO"), a director, associate director
or shadow director of the Company's Singapore Subsidiary or Affiliate, you are
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Singapore Subsidiary or
Affiliate in writing when you receive an interest (e.g., PSUs, Shares) in the
Company, a Subsidiary or Affiliate. In addition, you must notify the Singapore
Subsidiary or Affiliate when you sell Shares (including when you sell Shares
issued upon vesting and settlement of the PSUs). These notifications must be
made within two (2) business days of acquiring or disposing of any interest in
the Company or any Subsidiary or Affiliate. In addition, a notification of your
interests in the Company, Subsidiary or Affiliate must be made within two (2)
business days of becoming CEO or a director.
UNITED ARAB EMIRATES


NOTIFICATIONS


Securities Law Information.
The Omnibus Plan is being offered only to employees and is in the nature of
providing equity incentives to employees of the Company or its Subsidiaries or
Affiliates in the United Arab Emirates ("UAE"). Any documents related to the
Omnibus Plan, including the Omnibus Plan, the Agreement, and other grant
documents ("Omnibus Plan Documents"), are intended for distribution only to such
employees and must not be delivered to, or relied on by any other person.
Prospective purchasers of the securities offered (i.e., the PSUs) should conduct
their own due diligence on the securities.


The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Omnibus Plan Documents nor has it taken steps to
verify the information set out in them, and thus, is not responsible for such
documents. Further, neither the Ministry of Economy nor the Dubai Department of
Economic Development has approved this statement nor taken steps to verify the
information set out in it, and has no responsibility for it. If you do not
understand the contents of the Omnibus Plan Documents, you should consult an
authorized financial advisor.
UNITED KINGDOM
Terms & Conditions
Taxes.
The following provisions supplement the Taxes section of the Agreement:
Without limitation to the Taxes section of the Agreement, you agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items as and when requested by the Company or the Employer or by Her Majesty's
Revenue and Customs ("HMRC") (or any other tax authority or any other relevant
authority). You also





--------------------------------------------------------------------------------





agree to indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on your behalf to HMRC (or any other tax authority or any other relevant
authority).
Notwithstanding the foregoing, if you are a director or an executive officer (as
within the meaning of Section 13(k) of the Act), the terms of the immediately
foregoing provision will not apply. In such case, if the amount of any income
tax due is not collected from or paid by the you within ninety (90) days of the
end of the U.K. tax year (April 6 - April 5) in which an event giving rise to
the indemnification described above occurs, the amount of any uncollected income
tax may constitute a benefit to you on which additional income tax and national
insurance contributions (“NICs”) may be payable. You understand and agree that
you will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as appropriate) for the value of any
employee NICs due on this additional benefit, which the Company or the Employer
may recover from you by any of the means referred to in the Plan or the
Agreement.



